DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 9, respectively, of U.S. Patent No. 11,340,414. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the present claims.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
US 2015/0355430 (“Clampitt”).
Regarding claim 1, Clampitt teaches an optical fiber cable (110), comprising: 
a central strength member (122) extending along a longitudinal axis of the optical fiber cable; 
a first plurality of tight-buffered ribbon stacks (116; par. [0022]) that are SZ-stranded around the central strength member (pars. [0026], [0027], [0045]), wherein an interstitial space (138) is provided between adjacent tight-buffered ribbon stacks; 
a binder film (120) that continuously and contiguously surrounds the first plurality of tight-buffered ribbon stacks along the longitudinal axis, the binder film comprising first portions (134) and at least one second portion (136), wherein the at least one second portion of the binder film extends into the interstitial space between the adjacent tight-buffered ribbon stacks (Fig. 2); and 
a cable sheath (112) that continuously and contiguously surrounds the binder film along the longitudinal axis, wherein the cable sheath is coupled to the first portions of the binder film (Fig. 2).
Regarding claim 12, Clampitt teaches that the binder film is bonded to the cable sheath (Fig. 2).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clampitt.
Clampitt teaches the limitations of the respective base claims. The additional limitations appear to involve mere optimization and/or duplication of parts. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It has also been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

It would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the free space percentages in the interior of the cable sheath and buffer tubes, the outer diameter of the cable, and the SZ stranding angle and to duplicate the number of optical fibers in the ribbon stacks. The motivations would have been to reduce cable densities, to reduce the cross-sectional size of the cable, to more securely hold the buffered ribbon stacks around the central strength member, and to permit use of the cable with increased numbers of optical fibers.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clampitt in view of US 6,671,441 (“Bocanegra”).
Clampitt teaches the limitations of the base claim 1. Clampitt does not teach that the cable sheath is formed from a medium density polyethylene (MDPE). Bocanegra teaches a cable sheath that is formed from MDPE (col. 6, lines 18-32). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the cable of Clampitt such that the cable sheath is formed from MDPE, as taught by Bocanegra. The motivation would have been to provide mechanical protection (col. 6, lines 18-32).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Clampitt in view of US 6,453,098 (“Elisson”).
Regarding claims 4-6, Clampitt teaches the limitations of the base claim 1. Clampitt does not teach a plurality of strength elements embedded in the cable sheath. Elisson teaches a plurality of glass reinforced plastic rod or steel wire strength elements (5) arranged in diametrically opposed pairs embedded in the cable sheath (col., 2, lines 13-21; Fig.). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the cable of Clampitt with the strength elements of Elisson. The motivation would have been to provide greater mechanical support.
Regarding claim 7, Clampitt in view of Elisson renders obvious the limitations of the base claim 4. The additional limitation appears to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the diameter of the plurality of strength elements. The motivations would have been to optimize cable size, density, and strength.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clampitt in view of US 2008/0013899 (“Gowan”).
Clampitt teaches that the central strength member comprises a central rod element and a coating layer (par. [0025]). Clampitt does not explicitly teach that the coating layer comprises a foam material. Gowan teaches a central strength member of an optical cable comprising a coating layer comprising a foam material (pars. [0001], [0012]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the coating layer of Clampitt so as to comprise a foam material, as taught by Gowan. The motivation would have been to improve strain resistance (par. [0001]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883